Exhibit 10(e)

﻿

AMENDMENT NO. 1

TO THE

ONCOR Supplemental RETIREMENT plan

(Amended and Restated Effective as of January 1, 2015)

Preamble

Oncor Electric Delivery Company LLC hereby adopts this Amendment No. 1 to the
Oncor Supplemental Retirement Plan (Amended and Restated Effective as of January
1, 2015) (the “Plan”) effective as of January 1, 2018 to provide for
pre-retirement death benefits. Words and phrases used herein with initial
capital letters that are defined in the Plan are used herein as so defined.

﻿

I.

Article Four of the Plan is hereby amended by adding the following Section 4.5
immediately following Section 4.4 and renumbering the remaining Sections of
Article Four:

“4.5  The beneficiary of a Participant who dies after he/she becomes vested but
prior to commencement of payment of the Participant’s Benefit pursuant to
Section 4.2 shall be entitled to receive a Pre-Retirement Death Benefit pursuant
to the provisions of the Plan; provided, however, the Pre-Retirement Death
Benefits payable to beneficiaries under the Trust Agreement shall be subject to
additional provisions set forth in the Trust Agreement, as applicable, which
provisions shall be controlling.  The Pre-Retirement Death Benefit shall be
subject to the following provisions:

(a)    In the case of a Participant whose Retirement Income Allowance is earned
under the Traditional Retirement Plan Formula and who is still employed by a
Participating Employer on the date of his/her death, the Pre-Retirement Death
Benefit will be in the amount of the Participant’s Supplemental Retirement
Benefit payable in the form of a 100% Joint and Survivor Option described in
Section 9.2(a) of the Retirement Plan, computed on the basis of Earnings and
Accredited Service rendered to the Participant’s date of death, and (i) with
respect to a Participant who dies on or before the date on which the Participant
would have attained his/her earliest retirement date, as if the Participant
separated from service on the date of death, survived to his/her earliest
retirement age, and died on the day after the day on which he/she would have
reached his/her earliest retirement age, or (ii) with respect to a Participant
who dies after the date on which he/she attained his/her earliest retirement
age, as if he/she had retired on the date before his/her date of death.

(b)    In the case of a Participant whose Retirement Income Allowance is earned
under the Traditional Retirement Plan Formula and who has terminated his/her
employment with the Participating Employers but has not commenced payment of his





 

--------------------------------------------------------------------------------

 



Benefit prior to the date of his/her death, the Pre-Retirement Death Benefit
will be in the amount of the Participant’s Supplemental Retirement Benefit
payable in the form of a 100% Joint and Survivor Option described in Section
9.2(a) of the Retirement Plan, computed on the basis of Earnings and Accredited
Service rendered to the Participant’s termination of employment, and (i) with
respect to a Participant who dies on or before the date on which the Participant
would have attained his/her earliest retirement date, as if the Participant had
survived to his/her earliest retirement age, commenced benefits as of such date
and died on the day after the day on which he/she would have reached his/her
earliest retirement age, or (ii) with respect to a Participant who dies after
the date on which he/she attained his/her earliest retirement age, as if he/she
had retired on the date before his/her date of death.    

(c)    The Pre-Retirement Death Benefit payable under Sections 4.5(a) or 4.5(b)
(i) shall be paid only to the Participant’s Surviving Spouse (and if the
Participant has no Surviving Spouse, no such Pre-Retirement Death Benefit shall
be paid), (ii) subject to Section 4.5(e), shall commence on the first day of the
month following the Participant’s death and, (iii) subject to Section 4.2(c),
shall be paid in the form specified in Section 4.2(a).

(d)    In the case of a Participant whose Retirement Income Allowance is earned
under the Cash Balance Formula, the Pre-Retirement Death Benefit will be in the
amount of the Participant’s Supplemental Retirement Benefit, computed on the
basis of Earnings and Accredited Service rendered to the earlier of
Participant’s termination of employment or date of death.  Such Pre-Retirement
Death Benefit (i) shall be paid to the beneficiary designated by the Participant
under Section 11.4(b) of the Retirement Plan, (ii) subject to Section 4.5(e),
shall be paid in the first month following the Participant’s death and (iii)
shall be paid in the form of a single lump sum.

(e)    The Pre-Retirement Death Benefit shall be payable with respect to any
Participant who died prior to the commencement of payment of his/her
Supplemental Retirement Benefit regardless of whether such death was before the
effective date of this Amendment.  The Pre-Retirement Death Benefit of any
Participant in this Plan who died prior to January 1, 2018 shall commence to be
paid, or be paid, as the case may be, on the first day of the month following
the adoption of this Amendment.

[signature on following page]





 

 

--------------------------------------------------------------------------------

 



﻿

EXECUTED by Oncor Electric Delivery Company LLC this 2nd day of May, 2018.

﻿

 

ONCOR ELECTRIC DELIVERY COMPANY LLC

 

 

 

 

 

 

 

 

 

 

 

 

﻿

By:

/s/  

Don J. Clevenger

﻿

 

 

Don J. Clevenger

﻿

 

 

Chairperson, Oncor Retirement Plan

﻿

 

 

Committee

﻿



 

 

--------------------------------------------------------------------------------